REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed a stabilizing platform for stabilizing a payload, whereby the prior art does not teach or suggest a coupling line connecting the plurality of ESC units to the plurality of actuators, the coupling line including: a coil part wounded around the first axis and arranged at another side of the payload opposite to the first actuator; and a linear part extending from the coil part to the second actuator, in combination with all other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852